DETAILED ACTION
This office action is in response to the correspondence filed on 10/29/2021. Claims 7-13 are still pending and are examined. Claim 7 is amended. Claims 1-6, and 14-20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Greenberg (Reg. No. 44725) on 11/09/2021.
The application has been amended as follows: 
Please replace Claims 7-13 as follows (only claim 7 has an actual amendment, other claims are only corrected due to numbering errors:
7.	(Currently Amended) A cloud computing data processing system configured for pre-routing network security, the system comprising:
a multiplicity of different virtualized containers executing in memory of one or more computers of a cloud computing environment;
a pre-routing network security module executing in one of the virtualized containers and accessible at the specified diversionary network address; and,

the pre-routing network security module comprising computer program instructions operable during execution in [[the]]a second virtualized container to perform:
receive from the routing component, a stream of packets received therein and targeting a specified destination network address, but having been diverted to the one of the virtualized containers owing to the specified diversionary network address;
performing packet inspection upon the stream of packets in the one of the virtualized containers, applying in the one of the virtualized containers a multiplicity of packet decision making rules specifying pass or drop outcomes, dropping selected ones of the packets for having received a drop outcome during the application of the rules, and
transmitting to the routing component, only a fraction of packets of the diverted stream of packets for routing by the routing component to the destination network address.

[[7.]]8. 	(Original) The system of claim [[6]]7, wherein the routing component is a load balancer for the cloud computing environment.

[[8.]]9.	(Original) The system of claim [[6]]7, wherein the destination address is internal to another one of the virtualized containers, and wherein the stream of packets is received from a data transmitting source external to the cloud computing environment.

[[9.]]10.  	(Original) The system of claim [[6]]7, wherein the destination address is external to the cloud computing environment, and wherein the stream of packets is received from a data transmitting source internal to another one of the virtualized containers.

[[10.]]11.  	(Original) The system of claim [[6]]7, wherein the destination address is internal to another one of the virtualized containers, and wherein the stream of packets is received from a data transmitting source internal to yet another one of the virtualized containers.



12.	 (Original) The system of claim [[10]]9, wherein the application of at least one of the rules is determinative of an attempted intrusion upon the another one of the virtualized containers.

13. 	(Original) The system of claim 10, wherein the application of at least one of the rules is determinative of an attempt to transmit data to a restricted destination based upon the destination network address and, in response, is adapted to produce a drop outcome.

---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------



Allowable Subject Matter
Claims 7-13 allowed.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope; thus, places the claims in to condition for allowance.

According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of network security involving containers.
US 20190356697 A1		US-PGPUB	CHOUGULE; VISHAL et al.
US 20170093921 A1		US-PGPUB	Duan; Gang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435